EXECUTION COPY
 
 
TERMINATION AND RELEASE AGREEMENT dated as of May 28, 2008 (this “Agreement”),
by and among CARRIZO OIL & GAS, INC., a Texas corporation (the “Borrower” and,
together with the Guarantors under or in respect of the Existing Credit
Agreement referred to below, the “Loan Parties”) and CREDIT SUISSE, as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent and, together with the
Administrative Agent, the “Agents”) for the Lenders party to the Existing Credit
Agreement referred to below.
 
A.           Reference is made to (a) the Second Lien Credit Agreement dated as
of July 21, 2005 and amended as of December 19, 2006 (as further amended,
supplemented or otherwise modified from time to time prior to the date hereof)
(the “Existing Credit Agreement”), among the Borrower, CCBM, Inc., the lenders
from time to time party thereto (the “Lenders”) and the agents thereunder and
(b) the agreements that were executed in connection with and in furtherance of
the Existing Credit Agreement including, but not limited to, the agreements set
forth on Schedule I hereto (together with the Existing Credit Agreement, the
“Loan Agreements”).  Terms used but not defined in this Agreement shall have the
meanings assigned thereto in the Existing Credit Agreement or the other Loan
Agreements, as applicable.
 
B.           The Borrower has advised the Administrative Agent and the Lenders
that it intends to repay all amounts, if any, outstanding under the Existing
Credit Agreement and has requested that (a) the Administrative Agent provide the
Borrower with appropriate pay-off figures for the principal, interest, fees and
other amounts owed by the Borrower to the Administrative Agent and the Lenders
under the Existing Credit Agreement and (b) subject to the terms of this
Agreement, to release and terminate all security interests and Liens that the
Loan Parties have granted to the Collateral Agent, for its benefit and for the
benefit of the Secured Parties, pursuant to the Loan Agreements.
 
C.           Subject to the terms of this Agreement, each Agent, on behalf of
itself and the Secured Parties, has agreed to (a) terminate the Loan Agreements
and all Liens created thereunder in favor of the Collateral Agent, for its
benefit and for the benefit of the Secured Parties, and (b) release all right,
title and interest in and to the properties and rights of the Loan Parties
granted, pledged, mortgaged, conveyed or otherwise transferred to the Collateral
Agent, for its benefit and for the benefit of the Secured Parties, under the
Loan Agreements as collateral to secure the Obligations of the Loan Parties
under the Loan Agreements (such properties and rights referred to as the
“Collateral”).
 
D.           Subject to the terms of this Agreement, the Collateral Agent, on
behalf of itself and the Secured Parties, has agreed that it will execute the
relevant
 

--------------------------------------------------------------------------------


 
Release Documents (as defined below), together with such additional documents as
may be reasonably necessary or desirable to effect such release.
 
Accordingly, the Borrower and each Agent, on behalf of itself and the Secured
Parties, hereby agree as follows:
 
SECTION 1. Release of Liens; Payment.  The Agents hereby agree that upon the
Administrative Agent’s confirmation (the “Confirmation”) of the payment in full
in immediately available funds pursuant to a transfer by Federal wire to the
Administrative Agent’s account set forth below of $223,680,433.96 (and as may be
adjusted by the Per Diem Amount (as defined below), the “Payoff Amount”),
representing all amounts owing under the Loan Agreements as of 12:00 noon (New
York City time) on May 28, 2008, including, without limitation, any and all
amounts of principal, interest to date, fees, penalties, if any, costs of
counsel and indemnity amounts (all as set forth in detail on Schedule II hereto)
(other than possible breakage costs which may be invoiced at a later date (the
“Excluded Breakage Costs”) and expense reimbursement and contingent indemnity
obligations which by the terms of the Loan Agreements expressly survive
(together with the Excluded Breakage Costs, the “Excluded Amounts”)), (i) all of
the right, title and interest (including, without limitation, security
interests) of the Collateral Agent and the Secured Parties in and to all of the
Collateral in which the Loan Parties granted the Collateral Agent, for its
benefit and for the benefit of the Secured Parties, a security interest pursuant
to the Loan Agreements shall automatically be released and terminated and
(ii) the Collateral Agent shall promptly deliver to the Borrower (or its
designee) all of the tangible Collateral in its possession.
 
The Administrative Agent’s account number for purposes of receiving the Payoff
Amount pursuant to this Section 1 is:
 
Bank Name:                                           Bank of New York
ABA No.                                      021000018
Account Name:                                      CS Agency Cayman Account
Account No.:                                         8900492627


The Payoff Amount has been calculated assuming payment on May 28, 2008 (the
“Payoff Date”).  If the Payoff Amount is not paid to the Administrative Agent as
provided above by 5:00 p.m. (New York City time) on the Payoff Date, the Payoff
Amount shall be recalculated to reflect changes thereto, including additional
interest in the amount of $45,491.93 (the “Per Diem Amount”) per day for each
day after the Payoff Date, and the Borrower further agrees to pay any and all
reasonable legal fees and expenses incurred by counsel to the Agents in
connection with this Agreement and the termination of the Loan Agreements,
including those amounts which may be billed after the Payoff Date.
 
2

--------------------------------------------------------------------------------


 
SECTION 2. Delivery and Release of Collateral.  Upon the Confirmation, (a) this
Agreement shall constitute each Agent’s signed or otherwise authenticated
authorization for the Borrower (or its designee) to file Uniform Commercial Code
termination statements for any Uniform Commercial Code filings filed by the
Collateral Agent against the Loan Parties (including, without limitation, the
filings listed on Schedule III hereto), and (b) the following documents (the
“Release Documents”) shall be promptly executed and/or delivered to the Borrower
(or its designee), without recourse to or warranty by any Agent or any Secured
Party:
 
(a)  
releases of each of the mortgages and deeds of trust granted to the Collateral
Agent, for its benefit and for the benefit of the Secured Parties, by any Loan
Party; and

 
(b)  
releases and/or terminations of the security interests held by the Collateral
Agent, for its benefit and for the benefit of the Secured Parties, in the
patents, trademarks and copyrights of any Loan Party.

 
SECTION 3. Termination of Loan Agreements; Reinstatement.  Upon the
Confirmation, the parties hereto hereby terminate the Loan Agreements and
release all right, title and interest in and to the properties and rights of the
Loan Parties granted, pledged, mortgaged, conveyed or otherwise transferred to
the Collateral Agent.  The Borrower and each of the other Loan Parties
acknowledge and agree that the obligations and liabilities of the Loan Parties
under the Loan Agreements shall be reinstated with full force and effect if, at
any time on or after the Payoff Date, all or any portion of the Payoff Amount
paid to the Administrative Agent or any Lender is voided or rescinded or must
otherwise be returned by the Administrative Agent or any Lender to the Borrower
or any other Loan Party upon the Borrower’s or any other Loan Party’s
insolvency, bankruptcy or reorganization or otherwise, all as though such
payment had not been made.  In addition, nothing contained in this Agreement
shall terminate or otherwise impair the Borrower’s obligations in respect of the
Excluded Amounts.  The execution and/or delivery of any agreements or documents
by any Agent, including this Agreement, shall be without recourse to or warranty
by any Agent or any Secured Party.
 
SECTION 4. Further Assurances.  Each party hereto agrees, upon the reasonable
request of any other party hereto, at any time and from time to time, promptly
to execute and deliver all such further documents (including, without
limitation, lien releases, Uniform Commercial Code termination statements and
reconveyancing documents), and to promptly take or for­bear from all such action
as may be reason­ably necessary or appropriate in order more effectively to
confirm or carry out the provisions of this Agreement.
 
SECTION 5. Amendment.  This Agreement may not be amended or any provision hereof
waived or modified except in writing signed by each of the parties hereto.
 
3

--------------------------------------------------------------------------------


 
SECTION 6. Successors and Assigns.  This Agreement shall be binding on and inure
to the benefit of the parties hereto and their respective successors and
assigns.
 
SECTION 7. Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF).
 
SECTION 8. Execution of Counterparts.  This Agreement may be executed by the
parties hereto in separate counterparts (or upon separate signature pages bound
together into one or more counterparts), each of which, when so executed and
delivered, shall be an original, but all such counterparts shall together
constitute one and the same instrument.  Delivery of an executed signature page
to this Agreement by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.
 
[Remainder of this page intentionally left blank]
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Termination and Release
Agreement as of the date first written above.
 
 

  BORROWER            CARRIZO OIL & GAS, INC.,          
 
By:
/s/ Paul F. Boling       Name  Paul F. Boling       Title Vice President & Chief
Financial Officer          

 
5

--------------------------------------------------------------------------------


 

 
AGENTS
               
CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as Administrative Agent and
Collateral Agent,
         
 
By:
/s/James Moran       Name James Moran       Title Managing Director            
                 By:  /s/Nupur Kumar       Name Nupur Kumar      
Title Associate          

 
6

--------------------------------------------------------------------------------


 
SCHEDULE I
TO TERMINATION AND
RELEASE AGREEMENT
 
Loan Agreements


1. Second Lien Credit Agreement dated as of July 21, 2005 and amended as of
December 19, 2006 (as further amended, supplemented or otherwise modified from
time to time prior to the date hereof), among the Borrower, CCBM, Inc., the
lenders from time to time party thereto and Credit Suisse, as administrative
agent and as collateral agent.


2. Second Lien Stock Pledge and Security Agreement dated as of July 21, 2005 (as
amended, supplemented or otherwise modified from time to time) by and between
Carrizo Oil & Gas, Inc. and Credit Suisse, as collateral agent.


3. Second Lien Commercial Guarantee made and entered into as of July 21, 2005 by
CCBM, Inc. in favor of Credit Suisse, as administrative agent and as collateral
agent.


4. Second Lien Commercial Guarantee made and entered into as of July 19, 2006 by
CLLR, Inc. in favor of Credit Suisse, as administrative agent and as collateral
agent.


5. Second Lien Commercial Guarantee made and entered into as of July 21, 2005
between Hondo Pipeline, Inc. in favor of Credit Suisse, as administrative agent
and as collateral agent.


6. Deed of Trust, Mortgage, Assignment, Security Agreement, Fixture Filing and
Financing Statement effective as of July 21, 2005 (as amended, supplemented or
otherwise modified from time to time) from Carrizo Oil & Gas, Inc., as
mortgagor, to Dale D. Smith, trustee, and Credit Suisse, as collateral agent.


7. Mortgage, Collateral Assignment, Security Agreement and Financing Statement
effective as of July 21, 2005 (as amended, supplemented or otherwise modified
from time to time) between Carrizo Oil & Gas and Credit Suisse, as collateral
agent.



--------------------------------------------------------------------------------


 
SCHEDULE II
TO TERMINATION AND
RELEASE AGREEMENT
 
 
Payoff Amount in Detail



Principal Balance
Amount
Term Loans
$219,937,500.00
Principal Balance Subtotal
$219,937,500.00





Accrued Interest
Amount
Accrued Interest Loans
$2,638,532.15
Accrued Interest Subtotal
$2,638,532.15





Fees
Amount
Prepayment Penalty
$1,099,687.50
Fee Subtotal
$1,099,687.50





Other Amounts
Amount
Fees of Counsel
$4,714.31
Fee Subtotal
$4,714.31





TOTAL PAYOFF AMOUNT
$223,680,433.96






--------------------------------------------------------------------------------


 
SCHEDULE III
TO TERMINATION AND
RELEASE AGREEMENT
 
 
UCC Financing Statements to be Terminated



Debtor
Secured Party
File Number
File Date
File Jurisdiction
and Office
Carrizo Oil & Gas, Inc.
 
Credit Suisse
81491/Vol. 255 Page 1-157
7/25/2005
Brooks County, Texas
Carrizo Oil & Gas, Inc.
 
Credit Suisse
6638-S
8/1/2005
Chambers County, Texas
Carrizo Oil & Gas, Inc.
 
Credit Suisse
2005-89840
7/25/2005
Denton County, Texas
Carrizo Oil & Gas, Inc.
 
Credit Suisse
Vol. 400 Page 591-748/089849
7/22/2005
Duval County, Texas
Carrizo Oil & Gas, Inc.
 
Credit Suisse
00111198/Vol. 236 Page 604
7/22/2005
Goliad County, Texas
Carrizo Oil & Gas, Inc.
 
Credit Suisse
2005-6068/ Book 1510 Page 610
7/22/2005
Hardin County, Texas
Carrizo Oil & Gas, Inc.
 
Credit Suisse
168839/Book 36 Page 609
7/22/2005
Live Oak County, Texas
Carrizo Oil & Gas, Inc.
 
Credit Suisse
055658
7/22/2005
Matagorda County, Texas
Carrizo Oil & Gas, Inc.
 
Credit Suisse
00563587/Vol. 2348 Page 1267
7/22/2005
Parker County, Texas
Carrizo Oil & Gas, Inc.
 
Credit Suisse
00248440/Vol. 1052 Page 461
7/22/2005
Starr County, Texas
Carrizo Oil & Gas, Inc.
 
Credit Suisse
200510310
7/22/2005
Victoria County, Texas
Carrizo Oil & Gas, Inc.
 
Credit Suisse
05-0022876404
7/22/2005
Secretary of State of Texas
CCBM, Inc.
 
Credit Suisse
5225874 8
7/21/2005
Secretary of State of Delaware




--------------------------------------------------------------------------------


 
 